Per Curiam:

The petition for writ of certiorari in this cause is granted. On consideration of the suggestion of the United States that this cause has abated, it is ordered that the decrees of the Circuit Court of Appeals for the Seventh Circuit' and of the District Court of the United States for the Northern District of Illinois in this cause, be, and! the same are hereby, vacated, and the cause is remanded to the District Court with directions to dismiss the proceeding as abated. United States ex rel. Claussen v. Curran, 276 U. S. 590; Matheus v. United States ex rel. Cunningham, 282 U. S. 802.
Solicitor General Thacher and Mr. W. Marvin Smith for respondents.